Citation Nr: 0025671	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 29, 1999.

2.  Entitlement to a rating in excess of 70 percent for PTSD. 

3.  Entitlement to an effective date prior to January 29, 
1999 for a total compensation rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
April 1959.

This matter arises from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied a rating in excess of 30 
percent for the veteran's service-connected PTSD, and an 
October 1999 rating decision which assigned a May 1999 
effective date for an award of a total disability rating 
(TDIU).  The effective date was later changed by the RO to 
January 29, 1999.  The veteran appealed both decisions and 
the case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  In April 2000, the veteran appeared 
for a video-conference hearing before the undersigned Board 
Member sitting in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's PTSD symptomatology was productive of 
occupational and social impairment with deficiencies in most 
areas as manifested by near-continuous panic and depression, 
impaired impulse control, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships as demonstrated by social isolation effective 
from October 10, 1997. 

2.  The veteran's PTSD symptomatology is currently productive 
of occupational and social impairment with deficiencies in 
most areas without evidence of gross impairment in thought 
processes or communication, delusions or other manifestations 
of total occupational and social impairment.

3.  The medical evidence of records shows a factually 
ascertainable increase in the veteran's PTSD symptomatology 
such that a total compensation rating based upon individual 
unemployability was warranted effective October 10, 1997.


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent for PTSD is warranted 
effective from October 10, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §  4.71a, Diagnostic Code 9411 (1999).

2.  A disability rating in excess of 70 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.71a, Diagnostic Code 9411 (1999).

3.  An effective date of October 10, 1997, for assignment of 
a total compensation rating based upon individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for PTSD

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  An assertion that service-connected disability 
has worsened is sufficient to render an increased rating 
claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the claims file, the Board 
further finds that the duty to assist the veteran has been 
met and that the record as it stands allows for an equitable 
determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

In evaluating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(a),(b) (1999).  

The veteran was granted service connection for schizophrenia 
effective 1976, and assigned a 10 percent disability rating.  
In March 1996, the disability was recharacterized as PTSD, 
and a 10 percent rating was continued with the inclusion of 
PTSD effective March 1996.  His rating was increased to 30 
percent effective April 1997.  This appeal arises from the 
veteran's VA hospitalization in July 1998, which constitutes 
an informal claim.  38 C.F.R. § 3.157 (1999).  In December 
1998, the veteran was granted a temporary total rating due to 
hospitalization of more than 21 days for PTSD.  38 C.F.R. 
§ 4.29 (1999).  The 100 percent rating was assigned effective 
to August 31, 1998.  His 30 percent rating was resumed 
effective September 1, 1998.  The veteran noted his 
disagreement in a statement received in February 1999, and 
this appeal ensued.  In May 1999, the veteran's PTSD 
disability rating was increased to 70 percent and the veteran 
again expressed his disagreement with the assigned rating.  
Thus, this decision will review both time periods 
accordingly, as both have been substantively appealed.  In 
addition, the Board notes that the veteran's July 1998 claim 
for an increase due to hospitalization should also be 
construed as a claim for a total rating, and thus puts at 
issue the effective date question addressed in the following 
portion of the decision.  

The veteran appeared at an RO hearing in February 1999, but 
he offered no testimony at that time.  His representative 
essentially read into the record witness statements that are 
associated with the claims file and are discussed 
individually.  Therefore, there is no reference to this 
particular hearing in the decision.

The veteran was afforded a VA psychiatric examination in 
March 1996.  At that time he was diagnosed as having mild 
PTSD with a global assessment of functioning (GAF) score of 
65.  A June 1997 VA examination report indicated that the 
veteran was in therapy for his PTSD symptomatology, but was 
having difficulty with concentration, was hypervigilant and 
obtained only 3 hours of sleep each night.  The veteran also 
reported panic spells.  The examiner reported a diagnosis of 
mild to moderate PTSD, with panic attacks and a GAF score of 
65.  The examiner reported that the veteran had noticed 
increased symptoms with therapy.  VA outpatient records show 
that the veteran was in counseling through June and July of 
1997 without significant change in symptomatology.  He was 
noted to be primarily involved in grief counseling over the 
recent death of his wife.

The veteran submitted a private psychologist's evaluation, 
dated in October 1997.  The psychologist reported that the 
veteran had above average intelligence with normal attention 
and concentration, and normal recent and remote memory.  He 
had a calm affect but reported trouble with his temper over 
the past several years.  His insight and judgment were also 
normal.  The psychologist administered a battery of tests to 
the veteran and found that the Minnesota Multi-Phasic 
Personality Inventory (MMPI-II) showed severe psychiatric 
problems across several major areas.  The tests demonstrated 
that the veteran was extremely introverted, emotionally 
unstable, aggressive, suspicious, and tense.  He viewed life 
as harsh and rough.  The psychologist reported an Axis I 
diagnosis of PTSD, chronic and severe; bipolar disorder, not 
otherwise specified.  The GAF score was reported to be 45. 

A December 1997 VA examination report noted that the veteran 
had stopped watching television and taking the newspaper 
because they increased his intrusive thoughts and 
irritability.  The veteran reported using alcohol to decrease 
his emotional and physical pains.  The mental status 
evaluation noted poor eye contact, and an irritated tone with 
clipped manner of speech.  The veteran was not anxious but 
was more despondent with lots of suspicion.  He was coherent 
with fair perception and logical speech.  The diagnosis was 
reported as PTSD; alcohol abuse; and panic attacks.  His GAF 
score was reported as 55.  The examiner noted some depressive 
symptoms but did not find a bipolar disorder.  The veteran's 
PTSD was noted to have worsened over the previous year.

In May 1998 the veteran was provided a VA PTSD assessment.  
He was noted to have last worked in 1981.  He was alert with 
good eye contact.  His affect was anxious, of moderate 
intensity and constricted.  He was fully oriented without 
formal thought disorder.  His motor skills showed slowing.  
The diagnosis was reported as PTSD, major depression, 
possible panic disorder, alcohol abuse.  His GAF score was 
reported as 45 to 50.  The veteran reported that he rarely 
attended social functions but did have one close friend.  

There is no further record of treatment until the veteran's 
admission to the VA inpatient PTSD program in July 1998.  The 
discharge summary of August 1998 noted that the veteran's 
admission had been voluntary as his symptoms had been 
increasing since May 1998.  He was having difficulty 
controlling his anger, and had not used alcohol since June 
1998.  The mental status evaluation revealed no motor or 
speech abnormality but a somewhat anxious and constricted 
affect at the time of admission.  His thoughts were somewhat 
circumstantial and his GAF was reported to be 40.  The 
veteran was noted to have participated actively during his 6 
week program, and made progress toward his goals.  In August 
1998, the VA treating psychiatrist reported that the veteran 
had limited social functioning because of his PTSD 
symptomatology.  His GAF score remained at 40.

In January 1999, the veteran submitted a statement that he 
was tired, exhausted, confused and frustrated.  He reported 
that he was angry most of the time and that his PTSD had 
"gnawed" at him for a very long time.  His statement was 
accompanied by a statement from his daughter which indicated 
that she found that her father's symptoms were increased 
during his 6 week inpatient PTSD treatment program.  She 
reported that he was feeling controlled, confused and 
helpless.  

The veteran's counselor at the Vet Center submitted a 
statement in February 1999 noting that he had been treating 
the veteran since 1996, and he saw the veteran's PTSD as 
deep-rooted and longstanding.  His opinion was that the 
veteran suffered total occupational and social impairment.  

The veteran appeared for a video-conference hearing in April 
1999.  He testified that he went to the Vet Center in 1996 to 
seek help in finding a job.  He reported feeling anxious and 
depressed since 1997, and stated that he had panic attacks 
and bad dreams regularly.  He reported that the panic attacks 
occurred 3-4 times a week.  He was last employed in 1981, and 
worked for the postal service for 2 months.  He left because 
he had shoulder problems and difficulty with his coworkers.  
He testified that he had held at least 30 jobs since his 
military service, and had quit them all.  He also testified 
that he had been involved in many fights.  He stated that he 
had no friends, hobbies, or outside interests and stayed very 
much to himself.  

Subsequent to the hearing in April 1999, the veteran was 
afforded further VA examination.  He complained of nightmares 
and trouble sleeping, difficulty with his temper, and 
hypervigilance.  He reported that he got about 3 hours of 
sleep per night.  The mental status evaluation noted the 
veteran's disheveled appearance and long, unkempt hair.  He 
had a raspy voice, and was angry and irritable.  He was non-
spontaneous but did answer directly when asked.  His mood was 
markedly depressed, his affect flattened, but he was fully 
oriented.  The examiner reported a diagnosis of PTSD, and 
major depression, recurrent episode.  The veteran's GAF was 
reported to be 45 to 50.  The examiner stated that based upon 
his evaluation of the veteran and a review of his file, he 
found that the veteran's PTSD had progressed.  He noted the 
veteran's severe intrusive thoughts, increased hypervigilance 
and poor anger control.  He also referenced the veteran's 
social isolation from others as having increased.  

The veteran's 30 percent rating was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, and is indicative of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.  A 50 percent rating under this 
particular code is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicative of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living(including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  

After reviewing the evidence of record, the Board concludes 
that the veteran's PTSD symptomatology showed a demonstrable 
increase with the submission of the October 1997 
psychological evaluation, and most closely approximated the 
criteria for a 70 percent rating at that time.  The veteran 
was noted to be severely impaired with most of his 
psychological test scores in the abnormal range, further 
indicating severe psychiatric problems across major areas of 
functioning.  A December 1997 VA examination report also 
noted an increase in the veteran's PTSD symptomatology over 
the previous year.  

While the veteran's August 1998 hospital discharge summary 
indicated that he had made progress toward his goals, he was 
still seen to be suffering from severe symptomatology with a 
GAF of 40.  Moreover, an earlier VA psychological evaluation 
of May 1998, noted that the veteran had high anxiety and 
somatization with a GAF of 45 to 50.  The psychologist who 
worked with the veteran also submitted a statement in August 
1998, noting the veteran's history of chronic depression, 
hopelessness and social detachment.  The records show that 
the veteran's affect was flattened, and, although his speech 
was not noted to be circumstantial or circumlocutory, he did 
have a diagnosis of panic attacks, which he later reported 
occurred more than once a week.  

Although the Board finds that the evidence does not show 
cognitive impairment, the veteran did report difficulty 
concentrating and had trouble remembering things.  In 
addition, during his VA examination of April 1999, he was 
noted to be disheveled in appearance with long, unkempt hair, 
a signal of poor hygiene. He was also noted to have a history 
of impaired impulse control as demonstrated by his testimony 
regarding numerous fights in the past.  He also reported that 
he continues to have difficulty controlling his anger and 
avoids people.  The result is social isolation as noted by 
the April 1999 VA examination report.   

Thus, in assessing all of the relevant evidence, the Board 
finds that resolution of reasonable doubt in the veteran's 
favor warrants assignment of a rating of 70 percent for PTSD 
symptomatology effective from the date of the October 1997 
private psychological evaluation.  In reaching this 
determination, the Board was required to look to whether the 
increase in the veteran's symptoms were factually 
ascertainable within one year prior to the July 1998 reopened 
claim.  38 C.F.R. § 3.400(o).  As noted above, the October 
1997 psychological evaluation clearly established the 
severity of the veteran's symptoms and demonstrated an 
increase in symptomatology such that an increase was 
warranted from the date of that evaluation.   

However, while the Board finds that the evidence supports a 
70 percent rating for PTSD, it does not support a rating in 
excess of 70 percent prior to October 1997, or at any time 
thereafter.  Although the veteran's PTSD symptoms have 
clearly increased since 1997, as noted by the VA examiner, 
there is no indication that the veteran suffers total social 
and occupational impairment as contemplated by a 100 percent 
schedular rating.  He did not exhibit symptoms of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, or grossly inappropriate 
behavior.  Although his hygiene appeared to have deteriorated 
as reflected by the April 1998 VA examination report, there 
was no evidence that he was unable to perform activities of 
daily living.  Indeed, the evidence indicated that he lived 
by himself since his wife had passed away.  Nor was there 
evidence of disorientation to time or place, or other indicia 
of such severe impairment that a 100 percent schedular rating 
is warranted.

Accordingly, the Board concludes that although the evidence 
of record supports a rating of 70 percent for PTSD effective 
from October 1997, the evidence does not support a rating in 
excess of 70 percent for PTSD either prior to that date, or 
at any time thereafter.   

II.  Entitlement to an effective date prior to January 29, 
1999 
for assignment of a total compensation rating based upon 
individual unemployability due to service-connected 
disability

The RO assigned a 70 percent disability rating for PTSD 
effective January 29, 1999.  With the increased rating 
assigned for PTSD, the veteran's combined rating totaled 80 
percent.  In October 1999, he filed a claim for increased 
compensation due to individual unemployability.  The claim 
was granted effective January 29, 1999, the date he was 
assigned a 70 percent rating for PTSD.  He asserts that the 
total compensation rating should be effective from April 1997 
because he first filed his claim at that time.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim for an increase.  38 C.F.R. § 3.400 (o)(2).  It 
should also be noted that once a claim for compensation has 
been allowed, receipt of a report of examination which meets 
certain requirements will be accepted as an informal claim 
and the date of the examination will be accepted as the date 
of receipt of the claim.  38 C.F.R. § 3.157. 

The veteran's initial claim for a total compensation rating 
due to individual unemployability was filed in April 1997 and 
denied in August 1997.  The veteran failed to appeal that 
decision which is final.  38 U.S.C.A. § 7105 (West 1991).  In 
October 1999 he submitted another claim for total 
compensation due to individual unemployability which was 
granted, effective January 29, 1999.  The effective date was 
based upon the date that the veteran was assigned a 70 
percent rating for PTSD, which brought his combined 
disability rating to 80 percent, and allowed consideration 
for a TDIU on a schedular basis.  38 C.F.R. § 4.16 (1999).  

In light of the preceding portion of the Board decision which 
increased the veteran's rating for PTSD to 70 percent 
effective October 10, 1997, the question becomes whether the 
effective date for a total rating is also warranted from that 
date, and the Board concludes that it is.  As noted 
previously, the veteran's PTSD symptomatology was shown to be 
severe based upon the October 1997 evaluation, and increased 
symptomatology was noted in a December 1997 VA examination 
report.  In addition, the veteran was admitted to a VA 
inpatient program for PTSD in July 1998.  Moreover, as the RO 
granted the veteran's TDIU claim based upon a 70 percent PTSD 
rating, the Board also concludes that the veteran's total 
rating based upon individual unemployability was factually 
ascertainable at the time of the October 10, 1997 evaluation, 
and an earlier effective date is warranted for entitlement to 
a total compensation rating based upon individual 
unemployability due to service connected disability.


ORDER

Entitlement to a disability rating of 70 percent effective 
from October 10, 1997 is granted, and entitlement to an 
effective date of October 10, 1997 for an award of a total 
compensation rating based upon individual unemployability due 
to service-connected disability is granted, subject to the 
provisions governing the award of monetary benefits. 

A disability rating in excess of 70 percent for PTSD is 
denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

